Citation Nr: 1646222	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  14-05 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

1.  Entitlement to a rating in excess of 10 percent based on limitation of motion of the left knee.

2.  Entitlement to a rating in excess of 10 percent based on instability of the left knee.

3.  Entitlement to a rating in excess of 10 percent for a scar on the left knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2005 to November 2011.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Board previously remanded this case for further evidentiary development in December 2015 and May 2016.

In an April 2016 communication from the Veteran's representative, the representative noted that the RO had granted the Veteran a 20 percent rating for a meniscus condition in a February 2016 rating decision, and that the Veteran did not wish to appeal that decision.  Moreover, as the RO granted the Veteran's claim for entitlement to service connection for a right knee condition, the Veteran did not wish to appeal that decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's right knee condition produces no more than a minimal, functional reduction in range of motion.

2.  The Veteran's right knee was productive of moderate instability.

3.  The Veteran's right knee contains no more than one painful or unstable scar.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a functional limitation in left knee range of motion are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Code 5010-5260 (2015).

2.  The criteria for a rating of 20 percent for left knee instability are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Code 5257 (2015).

3.  The criteria for a rating in excess of 10 percent for an unstable or painful scar of the left knee are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Code 7804 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify & Assist

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA fulfilled its duty to assist by obtaining all identified and available evidence needed to substantiate the claim.  Service treatment records, and post-service private and VA treatment records have been obtained, and the Veteran was afforded a VA medical examination in connection with his claims.  In addition, lay statements of the Veteran have been associated with the record and have been reviewed.  The Veteran has not asserted that there is any outstanding evidence relating to the issue on appeal.

Law & Analysis

The Veteran contends that he is entitled to an increased evaluation for residuals of a postoperative left knee injury, with degenerative changes, with manifestations such as limitation of motion, instability, and a painful scar.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the current level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, separate evaluations for separate and distinct symptomatology may be assigned where none of the symptomatology justifying an evaluation under one Diagnostic Code is duplicative of or overlapping with the symptomatology justifying an evaluation under another Diagnostic Code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Additionally, if two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

When assessing the severity of a musculoskeletal disability that is rated on the basis of limitation of motion, VA must, in addition to applying schedular criteria, also consider evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-207 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, knee joints in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45.

The Veteran's claim on appeal involves a left knee disability.  During the period under consideration, the Veteran has been in receipt of a 20 percent rating for dislocated cartilage with frequent episodes of "locking," pain, and effusion into the joint.  This rating is not on appeal.

Under Diagnostic Code 5257, knee impairment with recurrent subluxation or lateral instability is rated as 10 percent when slight, 20 percent when moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Under Diagnostic Code 5260, which provides ratings for limitation of motion of the knee, a noncompensable evaluation is warranted when knee flexion is limited to 60 degrees; a 10 percent evaluation is warranted when flexion is limited to 45 degrees; a 20 percent evaluation is warranted when flexion is limited to 30 degrees; and a 30 percent evaluation is warranted when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Under Diagnostic Code 5261, a noncompensable evaluation is warranted when knee extension is limited to 5 degrees; a 10 percent evaluation is warranted when extension is limited to 10 degrees; and a 20 percent evaluation is warranted when extension is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  Normal range of motion of the knee is 0 to 140 degrees of extension to flexion.  38 C.F.R. § 4.71a, Plate II.

The VA General Counsel has issued a precedential opinion holding that "separate ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261, where a Veteran has both a limitation of flexion and limitation of extension of the same leg; limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg."  See VAOPGCPREC 9-2004 (September 17, 2004).

Under Diagnostic Code 7804, which provides for unstable or painful scars, a 10 percent rating is warranted with one or two unstable or painful scars; a 20 percent rating is warranted with three or four unstable or painful scars, and a 30 percent rating is warranted with five or more scars that are unstable or painful.  38 C.F.R. § 4.118.

By way of history, the Veteran tore the anterior cruciate ligament (ACL), medial collateral ligament (MCL) and meniscus of his left knee in August 2009 while in service.  The military repaired the Veteran's knee and provided him with follow-up meniscal surgery.  In October 2011, one month before he retired from service, the Veteran submitted a form detailing the pain in his left knee to the military.  In the form, the Veteran alleged he suffered from deterioration in his physical fitness due to knee problems, an inability to kneel, and loss of mobility.  The Veteran filed for a compensable rating in his left knee as he left service, based upon the symptoms of aching and pain he endured while serving.

In February 2014, the Veteran submitted an extremely thorough and detailed report, elaborating on the problems he experienced with his left knee.  The Veteran explained that he suffered from chronic pain, swelling, limited range of motion, joint instability, weakness, fatigue, lack of endurance, and incoordination after repetitive use.

Concerning the instability, the Veteran stated, he suffered from much more than slight lateral instability, as his knee buckled during simple tasks such as standing up from a seated position.  As for a reduced range of motion, the Veteran experienced excessive chronic pain and swelling from activities such as walking that it reduced his range of motion.  Lastly, the Veteran stated he was unable to crawl on the floor due to the scarring below his knee cap.

In June 2014, the Veteran underwent a C&P examination in which he informed the examiner he suffered from daily swelling, achy pain, and tight range of motion.  The Veteran's range of motion measured normal for both flexion and extension, both before and after repetitive use testing; however, the Veteran suffered from functional loss of range of motion due to pain on movement.  The examiner determined the Veteran did not suffer from joint instability, painful or unstable scars, or degenerative or traumatic arthritis.

In January 2015, the Veteran's private physician determined the Veteran suffered from a tender scar over his medial meniscus; a decreased range of motion due to pain, and lateral instability.  The Veteran informed the examiner he suffered from consistent instability, pain with walking, swelling, and buckling in his knee.

In August 2016, the Veteran underwent a C&P examination in which he explained that his knee ached consistently, swelled constantly, and "gave out" occasionally.  He had not sought medical treatment for his knee since 2014.  The Veteran suffered from daily left knee flare-ups.

The examiner determined the Veteran's range of motion in his left knee was normal, but that the Veteran suffered pain during flexion.  The Veteran did not exhibit pain with weight bearing, but did suffer from localized tenderness or pain on palpation of the joint.  The Veteran was guarded at the end of the range of motion with flexion and reported discomfort; he reported tenderness of the medial tibia over his ACL site and along the medial tibia border/jointline with palpation.  He had the appearance of mid-parapatella effusion.  He suffered mild tenderness of the posterior knee over the distal biceps femoris and semitendinosis tendon region but no inflammation, masses, or swelling.  The examiner found crepitus and discomfort with patellofemoral grind.  The Veteran was able to bear weight during a deep knee bend to 100 degrees without pain but was guarded in anticipation of pain.

With at least three repetitions, the Veteran did not demonstrate additional functional loss or range of motion.  The examiner determined the Veteran did not suffer from pain, weakness, fatigability or incoordination with repeated use over a period of time.  The Veteran also suffered from left knee guarding and giving out but did not suffer from ankylosis.  The Veteran experienced no joint instability in his left knee, either via recurrent subluxation, lateral instability, anterior instability, posterior instability, or medial instability.  The Veteran suffered from recurrent effusion that caused giving out.

The examiner stated that the examination was not conducted during a flare-up of the Veteran's left knee, and the examination was neither medically consistent or inconsistent with the Veteran's statements describing functional loss during flare-ups.

To assist in locomotion, the Veteran occasionally utilized a brace.  The examiner determined the Veteran's left knee functioning was not so diminished that amputation with a prosthesis would equally serve the Veteran.

Lastly, the Veteran suffered from one scar over the medial proximal anterior tibia, the site of his ACL reconstruction that measured four centimeters in length.

Applying the law to the facts of the case, the Board finds the Veteran should be awarded a 20 percent disability rating for moderate joint instability.  However, the Board finds the Veteran's current 10 percent rating for functional limitation of motion caused by pain is appropriate and contemplates the functional effects of the disability.  Furthermore, the Veteran's current 10 percent rating for a surgical scar is also appropriate and contemplates the functional effects of the disability.  38 C.F.R. § 4.71(a), Diagnostic Code 5257, 5260, 7804.

First, there is significant evidence demonstrating the Veteran suffered from moderate instability in his left knee.  In fact, the record shows the Veteran first complained of instability as he was leaving the service, again in February 2014, and that his reports were verified by the private orthopedist in January 2015.  The Veteran's instability affected the Veteran in the most basic of tasks such as standing up.  Although the Veteran did not experience instability at his examinations, the examiner conceded that the Veteran's consistent effusion and swelling could contribute to giving out and instability.  The Board recognizes that  musculoskeletal symptoms do not always present the day of the examination and, as such, the findings of the examination are not dispositive.  Accordingly, the evidence demonstrates the Veteran suffered from moderate instability and should receive a 20 percent rating based on instability.  However, the evidence does not rise to the level of severe instability, particularly as the VA examiner's found no instability at his examinations.  Rather, the evidence more nearly approximates moderate instability.  

Second, under Diagnostic Codes 5261 and 5260, limitation of flexion/extension, the evidence gathered from the medical records does not demonstrate that the Veteran suffered from actual limitation of motion or extension in his left knee to a degree that would warrant a 20 percent rating.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-207 (1995).  At both the June 2014 and August 2016 examinations, the Veteran exhibited a full range of motion in his left knee, with minimal limitation due only to the anticipation of pain.  Moreover, the August 2016 examiner determined the Veteran's pain, fatigue, or incoordination did not limit his functional range of motion.

The Board acknowledges that the Veteran's private orthopedist and the June 2014 VA examiner determined the Veteran suffered from functional loss of range of motion due to pain.  The Veteran has also suggested, in his lay statements, that flexing his knee causes him pain.  When assessing the severity of a musculoskeletal disability that is rated on the basis of limitation of motion, VA must, in addition to applying schedular criteria, also consider evidence of pain, weakened movement, excess fatigability, or incoordination, and flare-ups and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-207 (1995).  The intent of the rating schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The Board notes, however, that the Veteran's symptoms associated with pain, weakened movement, and flare-ups are already contemplated by the 10 percent rating for pain and flare-ups in his left knee.  The Veteran has not alleged that he suffers from a specific range of motion reduction due to pain and swelling; rather, he stated that the pain and motion limits his range of motion.  Unfortunately, once the minimum compensable rating is assigned, the Board can only grant a rating in excess of 10 percent if those symptoms create a measurable loss in the Veteran's range of motion.  The evidence gleaned from the C&P examinations of record do not demonstrate that the Veteran suffers from loss of range of motion that would justify a higher rating.  To rate otherwise would be to engage in speculation.  

Lastly, the evidence demonstrates the Veteran suffers from a painful or unstable scar.  The Veteran complained of pain in his scar, and an accompanying inability to kneel on his left knee, in October 2011 and February 2014, which was verified by the orthopedist in January 2015.  Accordingly, the evidence demonstrates the Veteran suffered from one scar that is unstable or painful.  However, there is no evidence in the record demonstrating that the Veteran suffers from more than one unstable or painful scar such that would trigger the Veteran's eligibility for a 20 percent rating under Diagnostic Code 7804.

The Board is grateful for the Veteran's honorable service. However, given the record before it, the Board finds that evidence in this case does not reach the level of equipoise that the Veteran's left knee symptoms warrant a rating in excess of 10 percent for scars and limitation of motion and a rating in excess of 20 percent for instability.  See 38 U.S.C. § 5107(a)  ("[A] claimant has the responsibility to present and support a claim for benefits ...."); Fagan v. Shinseki, 573 F.3d 1282, 1286   (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA ... the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination). 

Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Undersecretary for Benefits or the Director of Compensation Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  Id.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describes the Veteran's symptoms of pain, and potentially reduced range of motion, including weakened movement, excess fatigability, or incoordination.  Moreover, to the extent the Veteran alleged he suffered from additional limitation on activities, the Board notes there is no evidence of marked interference with employment or frequent hospitalizations.  Thus, referral for extraschedular consideration cannot be made, as the rating schedule was purposely designed to compensate for such effects of the Veteran's symptoms.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.

In this case, the appellant has not asserted, and the evidence of record has not suggested or raised, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.











ORDER

Entitlement to an evaluation in excess of 10 percent for left knee limitation of motion is denied.

Entitlement to an evaluation in excess of 10 percent for left knee scarring is denied.

Entitlement to a rating of 20 percent for moderate left knee instability is granted.



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


